                Case 4:19-cv-00153-SBA Document 57 Filed 03/22/21 Page 1 of 3




1    Amanda F. Benedict, Esq., (SBN 200291)
     LAW OFFICE OF AMANDA BENEDICT
2    7710 Hazard Center Drive, Suite E104
     San Diego, California 92108
3    T: 760-822-1911
     F: 760-452-7562
4    amanda@amandabenedict.com
5
     Daniel Zemel, Esq. (pro hac vice)
6
     ZEMEL LAW LLC
     1373 Broad Street, Suite 203-C
7
     Clifton, New Jersey 07013
8    T: 862-227-3106
     F: 973-282-8603
9    DZ@zemellawllc.com
     Attorneys for Plaintiffs, MARISOL RAWSON
10

11
                                      UNITED STATES DISTRICT COURT
12                                  NORTHERN DISTRICT OF CALIFORNIA
13

14
                                                      Case No.: 4:19-cv-00153-SBA
15   MARISOL RAWSON,
16                     Plaintiff,
17           vs.
18
                                                      STIPULATION OF DISMISSAL

19
     KOHL’S CORPORATION,

20                     Defendant.

21

22           It is hereby stipulated and agreed by and between counsel for Plaintiffs, Marisol Rawson

23   and Defendant, Kohl’s Corporation, that the above-entitled action is hereby dismissed against
24   Defendants Kohl’s Corporation, with prejudice and without attorneys’ fees and costs pursuant to
25
     Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.



     Notice of Settlement as to Kohl’s Corporation
                Case 4:19-cv-00153-SBA Document 57 Filed 03/22/21 Page 2 of 3




     Dated: March 22, 2021
1
     Respectfully submitted,
2

3

4     /s/ Bridget Polloway                           s/ Amanda F. Benedict
      Bridget Polloway, Esq.                         Amanda F. Benedict, SBN 200291
5     Admitted Pro Hac Vice                          Law Office of Amanda F. Benedict
      Kelley Drye & Warren LLP                       7710 Hazard Center Dr. Suite E-104
6     One Jefferson Road                             San Diego, CA 92108
      Parsippany, NJ 07054                           (760) 822-1911
7     Tel: (973) 503-5903                            amanda@amandabenedict.com
      bpolloway@kelleydrye.com                       Attorney for Plaintiff
8
      Attorney for Defendant
9
                                                     Daniel Zemel, Esq. (pro hac vice)
      s/ Vincent P. Rao II                           ZEMEL LAW LLC
10    Vincent P. Rao II, Esq.                        1373 Broad Street, Suite 203-C
      Admitted Pro Hac Vice                          Clifton, New Jersey 07013
11    Kelley Drye & Warren LLP                       T: 862-227-3106
      One Jefferson Road                             F: 973-282-8603
12    Parsippany, NJ 07054                           DZ@zemellawllc.com
      Tel: (973) 503-5903
13    vrao@kelleydrye.com
      Attorney for Defendant
14
      s/ Tahir Boykins
15
      Tahir Boykins, Esq.
16
      Kelley Drye & Warren LLP
      10100 Santa Monica Blvd
17    Twenty-Third Floor
      Los Angeles, CA 90067
18    Tel: (310) 712-6100
      tboykins@kelleydrye.com
19    Attorney for Defendant
20

21

22

23

24

25




     Notice of Settlement as to Kohl’s Corporation
                Case 4:19-cv-00153-SBA Document 57 Filed 03/22/21 Page 3 of 3




                                           CERTIFICATE OF SERVICE
1
             I hereby certify that on March 22, 2021 a true and correct copy of the foregoing document
2

3    was sent to all counsel of record via the Court’s ECF filing system.

4
                                                           s/ Amanda F. Benedict
5                                                          Amanda F. Benedict, SBN 200291

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     Notice of Settlement as to Kohl’s Corporation
